Citation Nr: 1806010	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected post-traumatic arthritis of the left knee, evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected post-traumatic arthritis of the right knee, evaluated as 10 percent disabling

3.  Entitlement to service connection for arthritis of the left hip, to include as secondary to the service-connected disability of the post-traumatic arthritis of the bilateral knees. 

4.  Entitlement to service connection for arthritis of the left hip, to include as secondary to the service-connected disability of the post-traumatic arthritis of the bilateral knees. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in May 2010 on the claims for increased ratings for his bilateral knee disabilities, and in January 2014 on the claims for entitlement to service connection for a bilateral hip disabilities, by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the issues of increased disability ratings, remand is required for an adequate VA examination.  VA examinations for musculoskeletal conditions must include range of motion testing on both active and passive motion with findings for pain, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); See Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In August 2016, the Veteran presented for an examination of his bilateral knees.  The examiner provided range of motion measurements and pain findings of the knees in active motion and pain on weight-bearing motion.  New examinations, therefore, are necessary to obtain the required active motion, passive motion, weight-bearing, and nonweight-bearing information, or explains why these findings are not necessary.

Furthermore, regarding the issues of service connection, remand is required for an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

Here, the Veteran testified at the September 2017 that his arthritis of the bilateral hips may be secondary to his service-connected bilateral knee disability.  In January 2014, the Veteran was afforded a VA examination for his hips.  The VA examiner opined it was less likely than not that the Veteran's arthritis of the bilateral hips was due to or the result of his service-connected bilateral knee disorders.  The VA examiner stated there is "little to suggest any direct, causative connection between the occurrence of these [two] degenerative disorder in the medical literature, one being the cause of the other, in either direction."  This opinion does not adequately address aggravation; accordingly additional opinions must be sought.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain VA examinations to evaluate the current severity of the Veteran's service-connected bilateral knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examinations must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the bilateral knees.  Ranges of motion and pain findings upon active motion, passive motion, weight-bearing, and nonweight-bearing of the bilateral knees, and, if possible, with range of motion measurements of the opposite undamaged joint must be conducted.  If the examiners are unable to conduct the required testing or conclude that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  After any additional records are associated with the claims file, obtain VA examination to evaluate the Veteran's bilateral hip arthritis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disabilities are causally related to (proximately due to or the result of) the Veteran's service-connected for post-traumatic arthritis of the bilateral knees.

Second, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disabilities were aggravated by the Veteran's service-connected for post-traumatic arthritis of the left knee. 

The VA examiner must address the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

5.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




